Exhibit 10.2

Form for Non-Employee Directors

R E S T R I C T E D S T O C K A W A R D C E R T I F I C A T E

Non-transferable

G R A N T T O

 

--------------------------------------------------------------------------------

(“Grantee”)

by Roper Industries, Inc. (the “Company”) of

             shares of its common stock, $0.01 par value (the “Shares”)

pursuant to and subject to the provisions of the Roper Industries, Inc. Director
Compensation Plan (the “Director Compensation Plan”), which is operated as a
subplan of the Roper Industries, Inc. 2006 Incentive Plan (the “Incentive Plan”
and, together with the Director Compensation Plan, the “Plans”), and to the
terms and conditions set forth on the following page.

Unless vesting is accelerated in accordance with the Plans or in the discretion
of the Committee, the Shares will vest (become non-forfeitable) in accordance
with the following schedule, provided that Grantee is still providing services
as a director of the Company on such date:

 

Vesting Date

             Percent of Shares Vested

6 month anniversary of the Grant Date

         50%

Day prior to first Annual Meeting of Shareholders after the Grant Date

         100%

IN WITNESS WHEREOF, Roper Industries, Inc., acting by and through its duly
authorized officers, has caused this Certificate to be duly executed.

 

ROPER INDUSTRIES, INC.     By:          Grant Date:        Brian D. Jellison    
    President and Chief Executive Officer      



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

1. Restrictions. The Shares are subject to each of the following restrictions.
“Restricted Shares” mean those Shares that are subject to the restrictions
imposed hereunder which restrictions have not then expired or terminated.
Restricted Shares may not be sold, transferred, exchanged, assigned, pledged,
hypothecated or otherwise encumbered. If Grantee’s service as a director of the
Company terminates for any reason other than as set forth in paragraph (b) of
Section 2 hereof, then Grantee shall forfeit all of Grantee’s right, title and
interest in and to the Restricted Shares as of the date of termination of
service, and such Restricted Shares shall revert to the Company immediately
following the event of forfeiture. The restrictions imposed under this Section
shall apply to all shares of the Company’s Stock or other securities issued with
respect to Restricted Shares hereunder in connection with any merger,
reorganization, consolidation, recapitalization, stock dividend or other change
in corporate structure affecting the Stock of the Company.

2. Expiration and Termination of Restrictions. The restrictions imposed under
Section 2 will expire on the earliest to occur of the following (the period
prior to such expiration being referred to herein as the “Restricted Period”):

(a) as to the percentages of the Shares specified on the cover page hereof, on
the respective dates specified on the cover page hereof; provided Grantee is
then still providing services as a director of the Company; or

(b) as to all of the Shares, the termination of Grantee’s service as a director
of the Company due to death or Disability; or

(c) the occurrence of a Change in Control.

3. Delivery of Shares. The Shares will be registered in the name of Grantee as
of the date of grant and may be held by the Company during the Restricted Period
in certificated or uncertificated form. If a certificate for Restricted Shares
is issued during the Restricted Period with respect to such Shares, such
certificate shall be registered in the name of Grantee and shall bear a legend
in substantially the following form: “This certificate and the shares of stock
represented hereby are subject to the terms and conditions contained in a
Restricted Stock Award Certificate between the registered owner of the shares
represented hereby and Roper Industries, Inc. Release from such terms and
conditions shall be made only in accordance with the provisions of such
Certificate, copies of which are on file in the offices of Roper Industries,
Inc.” Stock certificates for the Shares, without the first above legend, shall
be delivered to Grantee or Grantee’s designee upon request of Grantee after the
expiration of the Restricted Period, but delivery may be postponed for such
period as may be required for the Company with reasonable diligence to comply,
if deemed advisable by the Company, with registration requirements under the
1933 Act, listing requirements under the rules of any stock exchange, and
requirements under any other law or regulation applicable to the issuance or
transfer of the Shares.

4. Voting and Dividend Rights. Grantee, as beneficial owner of the Shares, shall
have full voting and dividend rights with respect to the Shares during and after
the Restricted Period. Each dividend payment, if any, shall be made no later
than the end of the calendar year in which the dividend is paid to the
shareholders or, if later, the 15th day of the third month following the date
the dividend is paid to shareholders. Any non-cash dividends shall be subject to
the restrictions imposed under Section 1. If Grantee forfeits any rights he may
have under this Certificate, Grantee shall no longer have any rights as a
stockholder with respect to the Restricted Shares or any interest therein and
Grantee shall no longer be entitled to receive dividends on such stock. In the
event that for any reason Grantee shall have received dividends upon such stock
after such forfeiture, Grantee shall repay to the Company any amount equal to
such dividends.

5. No Right of Continued Service. Nothing in this Certificate shall interfere
with or limit in any way the right of the Company or any Affiliate to terminate
Grantee’s service as a director or employee at any time, nor confer upon Grantee
any right to continue service as a director or employee of the Company or any
Affiliate.

6. Plans Control. The terms contained in the Plans are incorporated into and
made a part of this Certificate and this Certificate shall be governed by and
construed in accordance with the Plans. In the event of any actual or alleged
conflict between the provisions of the Plans and the provisions of this
Certificate, the provisions of the Plans shall be controlling and determinative.

7. Successors. This Certificate shall be binding upon any successor of the
Company, in accordance with the terms of this Certificate and the Plans.

8. Severability. If any one or more of the provisions contained in this
Certificate is invalid, illegal or unenforceable, the other provisions of this
Certificate will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

9. Notice. Notices and communications under this Certificate must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to Roper Industries, Inc., 2160 Satellite Boulevard, Suite 200,
Duluth, Georgia 30097: Attn: Secretary, or any other address designated by the
Company in a written notice to Grantee. Notices to Grantee will be directed to
the address of Grantee then currently on file with the Company, or at any other
address given by Grantee in a written notice to the Company.